Case 3:19-cv-04753 Document 1-51 Filed 02/05/19 Page 1 of 10 PageID: 735




                   
              EXHIBIT 
                 36 
                
                    Case 3:19-cv-04753 Document 1-51 Filed 02/05/19 Page 2 of 10 PageID: 736


     Search

1   Basic Manufacturing Principles                  

2   Quick Tips Before You Start                     

3    Manufacturing Processes Explained              

4    Post Processing & Finishing




                                                   
     Post processing for FDM printed parts

     Post processing for SLA printed parts
                                                                                                   186
     Post processing for SLS printed parts                                                     Shares


     Surface Finishes for CNC Machinining
                                                                                                   93

5   Design Guidelines                               

6    Common Design Features                         

7   Material Considerations                         

8    CAD & File Preparation                         

9    Applications                                   

10    Appendix                                      




      A comprehensive guide describing the range of post-processing options for
      FDM printed parts                                                                        
Table of contents
           Case 3:19-cv-04753 Document 1-51 Filed 02/05/19 Page 3 of 10 PageID: 737
 Introduction

 Support removal

 Sanding

 Cold welding

 Gap illing

 Polishing

 Priming & painting

 Vapor smoothing

                                                                                                     186
 Dipping                                                                                           Shares


 Epoxy coating
                                                                                                     93
 Metal plating




Introduction
FDM 3D printing is best suited for cost eﬀective prototypes produced with short lead time. Layer
lines are generally present on FDM prints making post processing an important step if a smooth
surface is required. Some post processing methods can also add strength to prints helping to
mitigate the anisotropic behavior of FDM parts.

This article will discuss the most common FDM post processing methods.




                                                                                                 
           Case 3:19-cv-04753 Document 1-51 Filed 02/05/19 Page 4 of 10 PageID: 738




                                                                                                               186
                                                                                                           Shares




                                                                                                               93

Post processed FDM prints (from left to right): Cold welding, gap illing, unprocessed, sanded, polished,
painted and epoxy coated.




  Curious about the cost and the available material options of FDM?

                                           Get instant quote

                                         See all FDM materials




Support Removal
Support removal is typically the irst stage of post-processing for any 3D printing technologies that
require support to accurately produce parts. Support can generally be separated into 2 categories;
standard and dissolvable. Unlike the other post-processing methods discussed in this article
support removal is a mandatory requirement and does not produce an improved surface inish.


Standard support removal
                                                                                                           
            Case 3:19-cv-04753 Document 1-51 Filed 02/05/19 Page 5 of 10 PageID: 739




                                                                                                          186
                                                                                                       Shares




                                                                                                          93

Original print with support attached, poor support removal and good support removal (left to right)


Tool kit

     Needle-nose pliers

     Dental pick set


Process: Support material can generally be removed from the print with little eﬀort, and cleaning of
support material in hard to reach places (like holes or hollows) can be achieved with dental picks
and needle-nose pliers. Well placed support structures, and proper print orientation, can greatly
reduce aesthetic impact of support material on the inal print.

Pros

+ Does not alter overall geometry of part.
+ Very quick.
Cons

–   Does not remove any layer lines, striations, or blemishes on the print surface.

–   If support structures leave behind excess material or marks, the accuracy and appearance of the
     print is diminished.
                                                                                                      
  Finish                                  ★☆☆☆☆
               Case 3:19-cv-04753 Document 1-51 Filed 02/05/19 Page 6 of 10 PageID: 740
  Tolerances                              ★★☆☆☆
  Speed                                   ★★★★☆
  Suitable for                            All FDM thermoplastics




Dissolvable support removal

Tool kit

      Solvent-safe container

      Solvent

      Ultrasonic Cleaner (optional)                                                                      186
                                                                                                         Shares



Process: Standard dissolvable support materials are removed from a print by placing the print in a
                                                                                                          93
bath of the appropriate solvent until the support material dissolves. The support is typically printed
in:

      HIPS (usually associated with ABS)

      PVA (usually associated with PLA)

      HydroFill

Glass storage containers, like a mason jar, make excellent vessels for dissolving with Limonene. For
dissolving in water, any non-porous container will work. For HIPS/ABS prints, a bath in a 1:1 ratio of
(R)-(+)-limonene and isopropyl alcohol works very well for rapid support removal. Many other
support materials, such as PVA (used with PLA) and HydroFill (PLA and ABS), simply dissolve in plain
water.

Pro-tip: Speed up the dissolving time of soluble support material by using an ultrasonic cleaner,
and changing the solvent solution once it becomes saturated with dissolved support material.
Using a warm (not hot) solvent will also speed up dissolving time if an ultrasonic cleaner is not
available.

Pros

+ Allows for complex geometries where standard support removal would be impossible.
+ Results in a smooth surface where support structure is in contact the part.
Cons
                                                                                                    
–   Improperly dissolving soluble material in solvents can result in bleaching and warping of the
            Case 3:19-cv-04753 Document 1-51 Filed 02/05/19 Page 7 of 10 PageID: 741
     print.

–   Does not remove any layer lines, striations, or blemishes on the print surface.

–   Can result in small divots or holes in the inal print if soluble material has leaked onto the object
     during printing.



Finish                                  ★★★☆☆
Tolerances                              ★★☆☆☆
Speed                                   ★★★★☆
Suitable for                            All FDM thermoplastics

                                                                                                           186
                                                                                                           Shares




          BLACK FRIDAY                                                                                      93


          DISCOUNT
         The 3D Printing
         Handbook in now
         available!
          If you’re a professional looking to
          master the key aspects of 3D
          printing, this book is for you!



                   Get the book

          Or click here to download a FREE sample
          chapter →




Sanding                                                                                              
           Case 3:19-cv-04753 Document 1-51 Filed 02/05/19 Page 8 of 10 PageID: 742




                                                                                                       186
                                                                                                       Shares




                                                                                                        93




A sanded grey ABS print


Tool kit

    150, 220, 400, 600, 1000, and 2000 grit sandpaper

    Tack cloth

    Toothbrush

    Soap

    Face mask


Process: After supports are removed or dissolved, sanding can be done to smooth the part and
remove any obvious blemishes, such as blobs or support marks. The starting grit of sandpaper
depends on the layer height and print quality; for layer heights of 200 microns and lower, or prints
without blemishes, sanding can be started with 150 grit. If obvious blemishes are present, or the
object was printed at a layer height of 300 microns or higher, start sanding with 100 grit.

Sanding should proceed up to 2000 grit, following common sanding graduations (one approach is
to go from 220 grit to 400 grit, to 600 grit, to 1000 grit and inally 2000 grit). It is recommended
to wet sand the print from start to inish, to prevent friction and heat build-up from damaging the
part and keep the sandpaper clean. The print should be cleaned with a toothbrush and soapy
                                                                                                 
water, then a tack cloth, between sanding gradations as well to prevent dust buildup and “caking”.
           Case 3:19-cv-04753 Document 1-51 Filed 02/05/19 Page 9 of 10 PageID: 743
FDM parts can be sanded up to 5000 grit to achieve and smooth, shiny inish.

Pro-tip: Always sand in small circular motions evenly across the surface of the part. It may be
tempting to sand perpendicular to print layers, or even parallel to the print layers, but this can
cause “trenches” to form the part. If the part discolors, or if there are many small scratches from
sanding, a heat gun can be used to gently warm the print and soften the surface enough to “relax”
some of the defects.

Pros

+ Produces extremely smooth surface inish.
+ Makes additional post-processing (such as painting, polishing, smoothing, and epoxy coating)
     very simple.

Cons
                                                                                                         186
–   Not recommended for prints with 2 or less perimeter shells, as the sanding process can damage
                                                                                                      Shares


     the print.
                                                                                                         93
–   Di icult for intricate surfaces, and prints with small details.

–   Can impact overall accuracy of the the print if sanding is done too aggressively and too much
     material is removed.



 Finish                                  ★★★★☆
 Tolerances                              ★★★☆☆
 Speed                                   ★★☆☆☆
 Suitable for                            All FDM thermoplastics




Cold welding




                                                                                                     
           Case 3:19-cv-04753 Document 1-51 Filed 02/05/19 Page 10 of 10 PageID: 744




                                                                                                      186
                                                                                                      Shares




                                                                                                       93

Two grey ABS print halves attached together by cold welding


Tool kit

    Acetone

    Foam applicator


Process: When the size of a print exceeds the maximum volume of the printer, the design is often
broken down into smaller sections and assembled together after printing. For PLA and other
materials, assembly can be done using Bond-O or an appropriate glue (glue selection will depend
upon plastic). For ABS, multi-part assemblies can be “welded” together using acetone. The mating
surfaces need to be brushed lightly with acetone, and irmly held together, or clamped if possible,
until the majority of the acetone evaporates. At this point, the two parts are chemically bonded to
one another.




                                                                                                 
